Title: Tobias Lear to Thomas Jefferson, 20 April 1793
From: Lear, Tobias
To: Jefferson, Thomas



[Philadelphia] Saturday afternoon [20 April 1793]

T. Lear has the honor to return to the Secretary of State the letter which he this day sent to the President—and to inform him that the President expects the Gentlemen to be at his house on monday at nine o’clock to decide upon the other questions which are before them. T. Lear begs leave to observe to the Secretary (if it has slipped his memory) that Colo. Humphreys mentions in his letter of the 8th of feby that he found two Cyphers among Mr Barclay’s papers—one of which is very probably Mr Pinckney’s.
